GRAND PEAK CAPITAL CORP. (formerly Black Mountain Capital Corporation) Consolidated Financial Statements (Stated in U.S. Dollars) September 30, 2007 GRAND PEAK CAPITAL CORP. (formerly Black Mountain Capital Corporation) MANAGEMENT’S REPSONSIBLITY FOR FINANCIAL REPORTING The accompanying consolidated financial statements of the company have been prepared by management in accordance with accounting principles generally accepted in Canada and reconciled to accounting principles generally accepted in the United States as set out in Note 16 and contain estimates based on management’s judgment. Management maintains an appropriate system of internal controls to provide reasonable assurance that transactions are authorized, assets safeguarded, and proper records maintained. The Company’s independent auditor, Sam S. Mah Inc., Chartered Accountant, is appointed by the Shareholders to conduct an audit in accordance with generally accepted auditing standards in Canada and the Public Company Accounting Oversight Board (United States), and his report follows. The Audit Committee of the Board of Directors has met with the company’s independent auditor to review the scope and results of the annual audit, and to review the consolidated financial statements and related financial reporting matters prior to submitting the consolidated financial statements to the Board for approval. AUDITOR’S REPORT To the Shareholders of Grand Peak Capital Corp. I have audited the consolidated Balance Sheet of Grand Peak Capital Corp. as at September 30, 2007 and the consolidated statements of operations and deficit and cash flows for the year ended September 30, 2007. These consolidated financial statements are the responsibility of the Company’s management. My responsibly is to express an opinion on these consolidated financial statements based on my audit. I conducted my audit in accordance with generally accepted auditing standards in Canada and the standards of the Public Company Accounting Oversight Board (United States).Those standards require that I plan and perform an audit to obtain reasonable assurance whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. In my opinion, these consolidated financial statements present fairly, in all material respects, the financial position of the Company as at September 30, 2007 and the results of its operations and cash flow for the year ended September 30, 2007 in accordance with generally accepted accounting principles in Canada. The consolidated financial statements at December 31, 2006 and for each of the years in the two year period ended December 31, 2006 were audited by other auditors who expressed an opinion without reservation on these consolidated statements in their report to shareholders dated April 16, 2007 and February 22, Vancouver, Canada /s/ Sam S. Mah Inc. February 15, 2008 Chartered Accountant COMMENTS BY AUDITORS FOR U.S. READERS ON CANADA – U.S. REPORTING CONFLICT. In the United States, reporting standards for auditors require the addition of an explanatory paragraph (following the opinion paragraph) when the consolidated financial statements are affected by significant uncertainties and contingencies such as those referred to in Note 1 to these consolidated financial statements.Although we conducted our audit in accordance with both Canadian and U.S. generally accepted auditing standards, my report to the shareholders dated February 15, 2008 is expressed in accordance with Canadian reporting standards which do not require a reference to such matters when the uncertainties are adequately disclosed in the consolidated financial statements. /s/ Sam S. Mah Inc. Vancouver, Canada Chartered Accountant February 15, 2008 GRAND PEAK CAPITAL CORP. (formerly Black Mountain Capital Corporation) Consolidated Balance Sheets As at September 30, 2007 and 2006 (Stated in U.S. Dollars) Sept. 30, Dec. 31, 2007 2006 ASSETS Current Assets Cash and cash equivalents $ 756,652 $ 446,112 Marketable securities – (Note 4) 101,000 2,340 GST receivable 15,388 - Accounts receivable 15,146 - 888,186 448,452 Deposits on asset – (Note 5) 111,605 - Equipment - (Note 6) 5,401 - Mineral properties - (Note 7) 30,300 - Deferred exploration and development expenses (see schedule) 144,132 - Other 429 - $ 1,180,053 $ 448,452 LIABILITIES Current Liabilities Accounts payable and accrued liabilities $ 210,999 $ 67,976 Loan payable – (Note 8) 404,000 342,936 614,999 410,912 SHAREHOLDERS’ EQUITY (DEFICIENCY) Share capital - (Note 9 (a)) 3,279,089 2,649,089 Contributed surplus 971,859 971,859 Accumulated other comprehensive income – (Note 17) 380,937 377,085 Deficit (4,066,831 ) (3,960,493 ) 565,054 37,540 $ 1,180,053 $ 448,452 Continuance of Operations – (Note 1) Contingencies – (Note 10) Approved by the Board: “Navchand Jagpal”, Director “Lewis
